 KOKOMO TUBE CO.Kokomo Tube CompanyandUnited Steelworkers ofAmerica,AFL-CIO-CLC. Cases 25-CA-16543and 25-RC-803616 June 1986DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 27 June 1985 Administrative Law JudgeHarold Bernard Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions only to the extent consistent with thisDecisionand Order.For the reasons stated in his decision, we adoptthe judge's findings that the Respondent, throughits supervisors Shriver and Cline, interrogated em-ployees Broke and Binkerd and threatened themwith plant closure in violation of Section 8(a)(1) oftheAct.We also affirm his finding that the Re-spondent's announcement and grant of an across-the-board 25-cent "merit" wage increase to its em-ployees in April 1984 violated Section 8(a)(3) and(1) of the Act.2 As discussed below,in agreementwith the judge, we find that the Respondent grant-ed the increase to undermine the union organizingcampaign.The record shows that for several months priorto April 1984 there were rumors of union activitycirculating among the employees in the Respond-ent'splant.General Manager Huskins admitted thathe was aware of these rumors. The judge foundthat these rumors were converted into open activi-ty on 24 April when union officials appeared at theRespondent'smain gateand distributed 80 to 85handbills announcing a union meeting on26 April.3iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings8The judge inadvertently omitted his 8(a)(3) findingfrom his Conclu-sions of Law.We shall amend them accordingly8The judge found that the Respondent was aware of this activitybased on employee James Wagner's testimony that he saw one of the Re-spondent's supervisors,William Downhour, carrying a handbill into the357On the day of the union meeting, General ManagerHuskins announced the wage increase at a plantmeeting.In excepting to the judge's finding that the in-crease was motivated by the union activity, the Re-spondent argues that it had granted wage increasesin every year but one since 1975; that these in-creaseswere always granted in April; and thatGeneral Manager Huskins' comments to employeeshad committed the Respondent to grant an increasein April 1984. We find the Respondent's argumentsunpersuasive.As found by the judge, although the Respondenthad ahistory ofgranting annual wage increases,theywere always based on profitability. Therecord indicates that between 1975 and 1982, whenthe Respondent showed an annual4 profit, it grant-ed a wage increase, but in 1983 when the Respond-ent showed a loss, no increase was granted. Yet, in1984when the Respondent admittedly againshowed a loss, it granted an increase. While theRespondent contends that its decision was based onthe employees' overall good performance (i.e.,"merit") rather than the union campaign, GeneralManager Huskins admitted that the Respondenthad never before granted such an increase. Fur-thermore, all prior increases were effective duringthe first week of April of each year. In 1984, how-ever, the increase was not announced until 26 Apriland was not effective until 30 April. Although theRespondent contends this delay was necessary be-cause it was waiting to see its March financialreport, the Respondent admits it ultimately an-nounced the increase without having seen thereport. Finally, far from committing the Respond-ent to grant a wage increase in April, GeneralManager Husking testified that he merely told theemployees that he hadrecommended araise to topmanagement.5plant.The judge discredited Downhour's denial that he had seen anyhandbilling before the petition was filed on 2 May, and that he had evercarried a handbill into the plant,based in part on his following testimony:Q How do you know the handbills were handed out after the pe-tition?A It's impossible for me to put a specific date on the passing outof the handbills.Q Youtestified because that's the, that's when the petition wasfiledThat'swhat you were told to testify,right?Answer yes or noA Yes.Pursuant to the General Counsel's motion and his own recollection, thejudge corrected the above testimony so that the General Counsel's latterquestion read,"You testified because that's the company line,that's whenthe petition was filed."The Respondent excepts to the judge's ruling. Wefind it unnecessary to pass on the judge's ruling insofar as Downhour'suncorrected testimony above clearly manifests his unreliability as a wit-ness4 Contrary to the judge,we have found no evidence in the record thatthe Respondent showed a"monthly"profit from 1975 to 19825Chairman Dotson notes that, while he agrees with his colleagues thatthe preelection wage increase violated Sec 8(a)(3) and(1),he does notContinued280 NLRB No. 35 358DECISIONSOF NATIONALLABOR RELATIONS BOARDWe do not affirm, however, the judge's fmdingthat the election should be set aside as a result ofthe Respondent's unfair labor practices. 6 The judgerecommended setting the election aside based onthe following unfair labor practices which he foundoccurred during the critical period: (1) the unlaw-fulwage increase; (2) Supervisor Shriver's coerciveinterrogationand threat of plant closure to employ-ee Broke;and (3) Shriver's separatethreat of plantclosure to employee Binkerd. For the reasons dis-cussed below, we find that these unfair labor prac-tices do not warrant setting the election aside.It is undisputed that the wage increase was bothannounced and effective before the petition wasfiled.Accordingly, contrary to the judge, we findthat the wage increase occurred before the criticalpreelection period and, under the Board's long-standingIdeal Electric7rule, cannot serve as a basisto set aside the election.8Second, the record also does not support thejudge's finding that Shriver's interrogation andthreat of plant closure to employee Broke occurredpostpetition.In sofinding, the judge cited Broke'stestimony that the conversation had occurred 2weeks after the 26 April meeting where Huskinsannounced the wage increase. Broke's testimony inthisregard is ambiguous at best, however, asshown in the following exchange:Q.Now when did this conversation takeplace in regard to the last meeting with Mr.Huskins?A. A couple of weeks after, a week or two.Q. When was that?A. In April.agreewith their analysis.As he has stated on previous occasions, aproper analysis of a preelection benefit must first examine whether theGeneral Counsel established a prima facie case of unlawful motivation,before examining the Respondent'sproffered justifications for grantingthe benefit. SeeAdams Super Markets,274 NLRB 1334 (1985) Here, theChairman finds, based in part on the Respondent's contemporaneous vio-lations, that the General Counsel made a prima facie showing that thewage increase was unlawfully motivated Further, for the reasons out-lined by his colleagues,he agrees that the Respondent failed to rebut thatshowing6The election was conducted pursuant to a Stipulated Election Agree-ment The tally of ballots shows 35 for and 40 against the Union, with 2challenged ballots, an insufficient number to affect the resultsIdeal Electric & MfgCo., 134 NLRB 1275 (1961).We reject the judge's conclusion that the Board in ScottGlass Prod-ucts,261 NLRB 906 (1982), modified theIdeal Electricrule to allow con-sideration of a prepetition wage increase which is not actually receivedby the employees until after the petition is filed InScott Glassnot onlydid the employees receive the increase postpetition, but the effective dateof the increase was postpetition InIdeal Electric,and here, while the em-ployees received the increases during the critical period,the increaseswere both announced and effective before that periodMoreover, con-trary to the judge,we do not believe a different result is required simplybecause the Respondent referred to the wage increase in a postpetitionletter to the employees The letter on its face is innocuous-listing allwage increases since 1975 with no special emphasis on the 1984 in-crease-and the letter is not specifically alleged by the General Counselor the Union, or found by the judge, to be unlawful or objectionableFurther, Broke earlier testified that his conversa-tionwith Shriver occurredbeforehis similar con-versation with Supervisor Cline, which Broke ad-mitted and the judge found occurred in April. Andat still another point in his testimony, Broke testi-fied that the Shriver conversation occurredbetweentwo union meetings, both of which were in April.Basedon this testimony, contrary to the judge, weare unable to conclude that this conversation oc-curred during the critical period. Accordingly, thisconversation cannot serve as a basis to set aside theelection.Third, in our view, Shriver's remark to employ-ee Binkerd in mid-May that "Iguarantee Kokomowill shut down if the Union comes in" is not alonea sufficient basis to set aside the election. There are75 to 80 employees in the unit and there is no evi-dence that Shriver's remark was disseminated.9Further, the conversation occurred over a monthbefore the election. Under these circumstances, weare unable to conclude that this single incident af-fected the results of the election.1 ° Accordingly,we find that a certification of results of electionshould be issued.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 4."3.Respondent violated Section 8(a)(1) and (3)of the Act by announcing and granting to employ-ees a wage increase in April 1984 in order to dis-suade them from supporting the Union, and Section8(a)(1) by engaging in unlawful interrogation ofemployees and by threatening employees withplant closure if they voted for the Union."4.Respondent's unfair labor practices do notconstitute objectionable conduct warranting thatthe election conducted on 22 June 1984 be setaside."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, KokomoTube Company, Peru, Indiana, its officers, agents,successors,and assigns,shall take theaction setforth in the Order.aContraryto the judge,we will not presume dissemination of Shriv-er's remark Nor, contrary to our dissenting colleague,are we persuadedthat dissemination can be inferred from the circumstances of this case10 SeeMetz MetallurgicalCorp,270 NLRB 889 (1984) KOKOMO TUBE CO.359CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for United Steelworkers ofAmerica, AFL-CIO-CLC, and that it is not theexclusive representative of the bargaining unit em-ployees.MEMBER JOHANSEN, dissenting in part.Contrary to my colleagues, I would set aside theelection in this case based on Shriver's postpetitionremark to employee Binkerd that he could "guar-antee" that the Respondent would close the plant ifthe Union won the election. Although there is nodirect evidence that Shriver's remark was relayedto other employees, I would infer dissemination inthe circumstances of this case. Shriver's remarkconstituted a serious threat, effectivelywarningthat not only Binkerd but all employees would losetheir jobs if they voted for the Union. The judgealso found that Shriver made his remark afterhanding Binkerd a company letter describing therecent shutdown of two competitors due to, interalia,"high labor cost." The testimony of bothShriver and Cline indicates that they handed thisletterout to other employees as well.' Further,while the unit was relatively large, the Union lostthe election by only five votes. Under these cir-cumstances I cannot conclude that Shriver'sremarkwas de minimis. Accordingly, I woulddirect a new election.1CfCromptonCo, 272 NLRB1121 (1984) (inferring dissemination ofsupervisor's unlawful threats since supervisor admitted conversing withall employees under his supervision about pending election,despite lackof evidence that supervisor repeated threats in those conversations)Robert E. Hayes, Esq.,for the General Counsel.George H. Baker, Esq.,of Indianapolis, Indiana, for theRespondent.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD JR., Administrataive Law Judge. Iheard this matter 27 November 1984 in Peru, Indiana, oncomplaint allegations consolidated for hearing with iden-tical representation election objections alleging that Re-spondent had engaged in interrogation, threats of plantclosure, and the grant of a wage increase to employees inviolation of Section 8(a)(1) and (3) of the Act, warrant-ing appropriate remedial action as well as an order set-ting aside the election results in Case 25-RC-8036.11On the entire record, 2including the demeanor of thewitnessesand briefs filed by the parties, I make the fol-lowingFINDINGS OF FACT1. JURISDICTIONRespondent, an Indiana corporation engaged in themanufacture of steel tubing in Peru, Indiana, is admitted-ly an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act, and it is sofound. Further admitted and found is that the Union is alabor organization within themeaningof Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. The Wage Increase1.BackgroundAside from germane references to backgroundmatters,the timespan within which relevant events occur is fromJuly 1983 through June 1984.Respondent's steel tubing manufacturingoperations,employing at times some 75 or 80 production,mainte-nance, and truckdriving employees, showed a monthlyprofit annually from 1975 to 1982, and Respondent grant-ed wage increases, in varyingamountsbased on individ-ual and different job classifications, to its employees eachof those years in the month of April. (G.C. Exh. 2.)However, after early 1982, as described by GeneralManager Gene Huskins, there ensued an unprofitableperiod extending through 1983 and no April wage in-crease was granted to employees that year, 1983.2.Employee union activity and Respondent'sknowledgeManager Huskins testified that he heard employee talkabout dissatisfaction and that a union might help the situ-ation from July 1983 onward. He deniedknowing aboutany union "activity"-organizational drives-until 2 May1984, describing what he heard beforehandas union talkand rumors going around for several months. The recordreflects a good bit more than talkand rumor entailingemployee activities was occurring and was known to Re-spondent prior to 2 May 1984. Thus, employee BruceBinkerd testified that in mid-April 1984 his SupervisorScott Shriver, in a conversation discussed further below,told Binkerd he heard therewas a uniontryingto orga-nize and asked him why he thought aunion ought tocome in. Shriver did not recall sucha conversation.Randy McKay, a Steelworker local unionpresident, tes-tified that he and an Internationalunion representativeand two other members in the local union distributedunionpamphlets to employees at themain gate to Re-spondent's plant on 24 April 1984-handingout some 80to 85 pamphlets between 2 and 4 p.m. The pamphlets an-nounce a meeting at the union hall on 26 April "toAnswer All Your Questions, Concerns, and Fears Con-1The tally showed 35 votes cast for the Petitionerand 40 against.(G.C Exh 1(g) )2The General Counsel'smotionto correctthe transcript is granted. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning Your EffortsInBecomingaMember of theUnited Steelworkers of America." (G.C. Exh. 5.) McKayfurther testified that there had been a union meeting ear-lier,before the 26 April meeting, for midnight and day-shift employees at which the Union received between 25to 30 signed authoriation cards from Respondent's em-ployees.The parties stipulated that the first union au-thorization card signed by an employee was signed on 16April.EmployeeJamesWagner testified that he saw Supervi-sorWilliam Downhour with a pamphlet (G.C. Exh. 5)during the 24 April union handbilling while Wagner wasleaving the plant and Downhour was entering. Down-hour recalls that the Union handed out pamphlets at theplant on two occasions but could not recall the dates.Downhour, however, asserted without supporting clarifi-cation that the date "would have beenafter 2May" afterfurther questioning by Respondent's attorney. On cross-examination Downhour admitted he had placed this datewhen the handbilling took place as after 2 May-thedate the Union's petition was filed, because that "was thecompany line." Furthermore, although Downhour, whenfirstquestioned about whether he had carried a unionhandbill into the plant responded, "I do not recall," andagain testified during recross-examination that he did notrecall doing so, next testified he hadnevercarried ahandbill into the plant, erroneously asserting that thiswas his testimony only moments earlier. Based onDownhour's admittedly rehearsed and biased account,his hostile demeanor, and the manifested unreliability inhis recollection, his disclaimer is not credited and Wag-ner's account, straightforwardly rendered, is relied on.Supervisor Randy Cline testified he had a conversationwith employee Mike Broke about things going on in theplant in lateApril toward thebeginningof May 1984 inwhich Broke said he thought outside help was needed ashe could notrelate to Huskies.Cline wondered aloud ifthere was any reason why Broke could not go on a one-on-one basis with Huskins and keep it inside the plant,recalling that Broke said employees needed somethingfrom an outside source to help them. Supervisor Clineadmitted on cross-examination that these questions andanswers related to the Union, and that there was "quite abit" of talk going around the plant regarding the UnioninApril and early May, including discussions betweenCline and his fellow supervisors.I consider that the openness of the employees' unionactivities in and nearby the plant, wherein supervisorsand employees discussion concerning employee union ac-tivities occurred from July 1983 throughout the ensuing12 or more months, and including union campaign effortsalso known to Respondent's supervisors are compellingreasons to conclude Respondent had actual knowledgewhether considered direct or imputed concerning em-ployee union activities prior to its grant of a wage in-crease on 26 April.3Collins & Aikman Corp.,187 NLRB8Huskin's denial that he had ever seen the pamphlet distributed by theUnion on 24 April until after the Union filed its petition on 2 May is im-material given his admission that he knew about employee union talkfrom July 1983 onward-as did his plant supervisors-and given supervi-sory knowledge concerning the handbilling,which is properly imputedfrom Supervisor Downhour to Respondent Moreover,an obvious eager-620, 625 (1970);Omsco, Inc.,273 NLRB 872 (1984), andKimball TireCo., 240 NLRB 343, 344 (1979).As admitted by Huskins, Respondent's policy in thisregard, that is, union representation, held that employeesdid not need representation as problems could be con-trolled internally and therefore Respondent wanted toavoid being unionized "within the framework of thelaw."3.Respondent's past practice of wage increasesAs noted above, Respondent had granted employeesyearlywage increases during profitable periods, 1975through 1982 measuring out different increases to differ-ent job classifications, such asfoundry pourers,whoserates rose from a 1975 level of $4.50 to a 1982 level of$7.61;welders A$4.90 to $9.11, andmaintenance A ma-chine A$5.15 to $9.11.No raises were paid in 1983 following a profitlessperiod after early months of 1982-said profitless period(except fora smallimprovement in January 1984) con-tinuing through 1983 and the events described herein in1984.In January 1984, during a monthly information meet-ing with plant employees, Huskins told them it was tooearly to make a committment,yes or no, regarding awage increase because a wage increase was tiedto prof-itability,and he had not seen the numbers to warrantconcluding there was a profit in company operations. Hetestified, however, that in other January discussions, withOwnerMichael Kral and Ron Pflueger,he recommend-ed, "[W]e give them a raise based on what I'd seen, theywere going for my program starting in November, per-formance level being high." No authorization thenensued.In a later employee meeting in March,Huskins toldemployees he had recommended"the increase" to topmanagement and would not discuss it until the Aprilmeeting.He testified to March discussions with Kral,who was the person who had to give the green light, inwhich Kral, "was still saying from our financial state-ment to look at March." Although February figuresshowed a break-even performance, Huskins stated heconsidered that good because shipments had been cur-tailed by bad weather.On 16 April Huskinsagain metwith employees and in-formed them he had recommended a raise to Kral butthatKral was still waiting for the "financials" to comein; and as soon as Huskins found out what they were hewould get back to them. Huskins then testified that therenessto denyRespondent'sknowledge concerning the union campaignarises on Huskins' part from his testimony that theNew York-basedowner did not have knowledge concerning such union campaign-toHuskins' knowledge because either he or another plantofficial,VicePresident Ron Pflueger,would have had to have told the ownerYet nei-ther the owner nor Pflueger was called on to testify Huskins was notshown tobe in any position to say what the owner did not know,nor didhe explainhow or even whetherhe knew what Pflueger knew concern-ing these events,or even whatPflueger mayhave, or not have, told theowner This left theRespondent's denial of knowledge unsupported andunpersuasive, as did Huskin's weakly rendered response to the questionwhether he was awareof any union activity before 2 May which wouldincludethe Union's 24 April 2-hourlong handbilling under the quise ofcompany officepersons, that"[not] to my knowledge " KOKOMO TUBE CO.weredailydiscussions going on amonghim, Pflueger,and Kral at thistime,with Huskins informing Kral andPflueger it wasimperativethatRespondent grant employ-ees an increasebecause the performance level was somuch better. There is nothing in the record to supportthe imperativeness or urgency behind the alleged dailymeetingson this subject, especiallyasHuskinstestifiedthe improved performance had been evident since he as-sumed the positionof managerinNovember 1983, otherthan the accelerated pace in employee efforts to secure"outside" representation, and the Union's campaign, dis-cussed below. Moreover, I consider Huskins' account of"daily discussions" unsupported, self-servingexaggera-tion.In any event, the 16 April meeting was followed bystill anothermeeting among Huskins,Kral, and Pfluegerin which Huskins allegedlysought a wageincrease basedon employee performance and because the Company hadbeen doing "much better" since November 1983.On 24 April the Union handbilled the plant announc-ing a meetingfor employees to be held on 26 April.On that day, 26 April, after only 1 day had elapsedsince the handbilling,Huskins announcedto employeesin a plant meeting an immediateacross-the-board meritwage increase of 25 cents an hour for all plant employ-ees,which employees received on6 May,4 days afterthe union petition was filed on 2 May. This was the firsttime in the Company's history that employees received amerit increase, nor was there provision for any such typeincrease inthe Respondent's employees personnel hand-book.During his testimony, Huskins admitted that, in fact,theMarch figures showeda loss,notwithstanding whichthewage increase, earlier tied to profitability so far asthe employees were informed on numerous occasions(and also, it should be noted, as reportedly told to Hus-kins by Kral), was granted. Huskins, further, was unableto say when he received the March figures but was as-sertedly sure he did not know what the March figureswere when the increase was announced. Manifestly, it isdifficult to believe this assertion, given the fact that awage increase was repeatedly tied to profitability byHuskins and Kral, and thus it is reasonable to supposereferences to that question would have been made be-forehand,unlessthe Union's campaignhandbilling influ-enced a changein plans,because no other reason appearspresent for the unprecedented action swiftly timed onthe heels of the Union's activity. Huskins admitted thatone of the reasons for March's poor result was "some ofthe performance levels not being where they should incertain areas," so that neither a profit basis for the in-crease, or the so-called all around "much better perform-ance" materialized in March, yet the wage increase wasgranted.Further, on this pivotal inquiry into Respondent'smotive, Respondent offeredonlyHuskins' testimony thatOwner Kral told him on 26 April to go ahead and givean increase if he felt Huskins had "this thing on the roadto recovery or stablized." Yet Huskins had allegedlybeen telling Kral that this was the case since November1983. Neither Kral nor Pflueger, the former with author-ity to give Huskins the green light, was offered to testify,361though it was Kral who decided to grant the unheraldedmerit increaseand Pflueger, accordingtoHuskins,played a significant role in thediscussionsleading to thedecision.Even under Huskins' uncorroborated account,no reasonfor the timing of the announcement so nearheightened union activity is advanced, and no reason iseven attributed to Kral's decision-making why the earliercriteria of profitability or even a look at the "financials"forMarch are both suddenly jettisoned for an immediatemerit increaseon 26 April.In my view, Respondent failed therefore to show thatthe timing or announcement of unprecedented grant of amerit wageincreaseacross the board on 26 April,admit-tedly a departure from its past policy and made duringtheUnion'sorganizationeffort,was tied to economicconsiderations related tolegitimate businessconcerns,rather than as a tactic to influence employees to rejectunion representation. Respondent failed to "show by ob-jective evidence that it would have made the same grantor announcement of benefits had the union not beenpresent."VillageThift Store,272 NLRB 572 (1984). Assuch, this action violated Section8(a)(1) and(3) of theAct as themerit increaseunlawfully interfered with theexercise of rights of the Respondent's employees underSection 7 of the Act to choose or reject such representa-tion free from improperly discriminating influence.ScottGlass Products—261 NLRB 906, 910 (1982),Allied Letter-craftCo.,272 NLRB 612 (1984), andSimpson ElectricCo., 249 NLRB 148, 152, 153 (1980).Lending further authority to this finding and flowingfrom Respondent's failure to produce or explain the ab-sence from the witness stand of Owner Michael Kral,who had the best knowledge about the reason why themerit increase was granted, is the establishedlegal maxi-mum that the production of weak evidence (Huskins' ac-count of why Kral granted the increase) when strong isavailable but unexplainedly not produced warrants theinference that the strong (Kral's own account) wouldhave been adverse.Goodyear Tire Co., 271NLRB 343(1984), citingMartin Luther King Sr. Nursing Center,231NLRB 15 fn. 1 (1977),Certified Service,270 NLRB 360(1984);G.C.Murphy Co.,223 NLRB 604 (1976), enfd.550 F.2d 1004 (4th Cir. 1977), andInterstate Circuit Inc.v.United States,306 U.S. 208, 226 (1938). Equally cogentistheunexplained failure on Respondent's part toproduce the vice president, who played a major role inthe decision-making either to explain matters or corrobo-rateHuskins' account.Collins& Aikman Corp.,187NLRB 620, 626 fn. 30 (1970), and cases cited.Additionally, I cannot rely on Huskins' testimonyabout why Respondent granted this wage increase, be-cause it was Kral who did so, not Huskins, and Kral didnot testify concerning the reason he authorized the in-crease-nor did the other management official equally asknowledgeableasHuskinsconcerning events-if notmore so because he was Respondent's vice president.Consequently, for these additionalreasons,IconcludeRespondent has failed to present a satisfactoryexplana-tion or carry its burden of proving the increase was nottied to the union campaign and union activities of its em-ployees, namely, that Huskins' account,sometimes exag- 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeratedand unsupported by events and therefore not al-together reliable or controlling, however evaluated interms of credibility, is simply insufficient to establish Re-spondent'smotive for the wage increase was lawful, as itwas Respondent's duty to do.4 (Cases cited above.)4.Whether the unlawful wage increase is a basis toset aside the election resultsThe Respondent granted the unlawful wage increaseon 26 April 1984, several days before the election peti-tion was filed on 2 May and employees received the in-crease on 6 May; consequently, Respondent argues, suchwage increaseoccurred before the critical preelectionperiod and therefore cannot serve as a basis to set asidethe election results and conduct a second election. Re-spondent correctly states the Board's general rule.MicroMet! Corp.,257 NLRB 274, 280 (1980); andIdeal Electric& Mfg.Co., 134 NLRB 1275 (1961). However, it isequally well established by Board law that events occur-ringprior to a petition for election being filed can beconsidered in determining whether a party has engagedin objectionable conduct when such events givemeaningand dimension to events occurring within the criticalperiod after the petition is filed.Blue Bird Body Co.,251NLRB 1481 fn. 2 (1980),Parke Coal Co.,219 NLRB 546,547 (1975), andDresser Industries,242 NLRB 74 (1979).Thus, the unlawful nature of the grant of the wage in-creasehere-or announcement of it on 26 April if youwill-can be considered when evaluating the payment orreceipt of it by employees in their paychecks on 6 Mayand thus this postpetition event considered as the actualfruit or product of a benefit unlawfully designed before-hand may be considered as objectionable conduct. But,Respondentargues,theIdealElectricdecision,citedabove, stands for the proposition that it is the announce-ment not the payment that it pivotal-a valid argument ifthe resolution of this question were confined to a consid-eration of the 1961 decision inIdeal Electric.Since then,however, the law has developed further and the Boardhas not only allowed a look at prepetition conduct tobetter evaluate postpetition conduct, but has adopted theview that "[t]he actual grant and payment of the raiseshould properly be considered as a distinct violation, re-lated to, but not merged with the violation of announc-ing or promising the raise.Cf.BakerBush Co., 233NLRB 561 (1977)."Scott Glass Products,supra at 920 fn.26.This being true, it is clear that the payment withinthe period after the petition was filed in the instant case"should properly be considered a distinct violation, relat-ed to, but not merged with, the violation of announcing... the raise." Doing so, it is clear, and I find, that suchpayment constituted objectionable preelection conduct.There is, moreover, an independent, yet further basis toconclude this. In the Board's decision inUnited Foods,"4Kral, after all,was not an altogether"absentee" owner or disinterest-ed about these events, for even if Huskins' account of"daily meetings"by management on the subject of the wage increase is adjusted for infla-tion,it is clear that Kral and his subordinates discussed the matter fre-quently,itbeing clear Kral alone had the authority to give the "greenlight"for the increase5 170 NLRB 1489 (1968)respondent had reached a decision found to be unlawful-lymotivated to grant an increase before the filing of anRC petition,but made later references to the wage in-crease postpetition.The Board held such references"constitute an independent basis supporting the Trial Ex-mainer's finding, which we adopt, that Respondent en-gaged in conduct requiring that the election be setaside." 170 NLRB at 1490.In this case-theUnited Foodsdecision-Respondentabstained frompayingthe unlawfully generated increasebut itsreferenceto its postpetitionduringthe electioncampaign sufficed to constitute a specific basis to setaside the election. It follows by analogy to such decisionthat here, when Respondent not onlypaidthe unlawfullygranted wage increase employees, postpetition, butalsoreferred to it in communications with its employees post-petition and before the election on 19 June, the week ofthe election, in a widely distributed letter setting forththe increase, and adverting to improvements possibly dueto employee cooperation without employees having topay union dues, that an even stronger case for findingtheRespondent's postpetition conduct objectionable ispresent herein. (G.C. Exh. 2.)B. The Threatened Plant Closingand InterrogationMaintenance employee James Wagner, employed 8years in Respondent's plant, testified that he and Mainte-nance SupervisorWilliam Barkhaus talked about theUnion frequently in the morning, when Wagner came induring the "shifting"-during the morning, that the twoof them would sit around and the conversation about theUnion came up quite a bit, from the "beginning" and"more frequent" towards the election. Wagner testifiedthat Supervisor Barkhaus told him Owner Michael Karlcould be stubborn, did not have to answer to the boardof directors or the Union if the he did not want to andthat "he could just shut the doors." Wagner testified thatSupervisor Barkhaus told him the employees at anotherplant,Denment, which Wagner assumed was owned byKral-a fact which Huskins asserted during his testimo-ny to be true (as did Barkhaus)-went out on strike andKral "did not want to mess with the union so he shut thedoors." Barkhaus could not recall the month of a con-versation he had with Wagner which differed substantial-ly from Wagner's account. However, in view of the fail-ure of the Gerneral Counsel to elicit any date or evenapproximation of time or period of time when the al-leged talk occurred, it is obvious that no reliance can bemade thereon for purposes of this proceeding. Not onlyisWagner's testimony that he and Barkhaus had frequenttalks concerning the Union "from the beginning" and to-wards the election meaningless for this purpose, butWagner was also simply never asked when the specifical-ly described talk had taken place other than if he knewthe month.1.Employee Binkerd and Supervisor ShriverEmployee Bruce Binkerd testified concerning twoconversations with his supervisor, Scott Shriver, one inmid-April 1984 and the other closer to May. In the first,Binkerd testified that Supervisor Shriver came to him KOKOMO TUBE CO.and asked, "Well,Bink,what's going on. I heard therewas a uniontrying to organize." Binkerd told Shriverthey were on company time and he would rather nottalk about it right then. Shriver, who hadassigned Bin-kerd his work for the evening, nevertheless followed theemployee to his work area and kept asking him why hethought a union ought to come in, whereupon Binkerdreferred to the need to more effectively cope with wors-eningsafety conditions in the plant. Shriver did notrecall such a conversation with Binkerd, but did notdeny the described incident.Binkerd at first placed the second conversation closertoMay and then corrected himself to "later on in themonth of May," more than likely accurate because thetalk revolved around a company letter to employeesdated 23May 1984. Binkerd testified that Shrivershowed him the letter (G.C. Exh. 4), and told him toread it, "right now." When the employee had finishedreading the letter which described the closing of oper-ations by two competitors of Respondent due to, "Poorbusinessconditions, low volume, low prices and highlabor cost," Shriver asked the employee if he had anyquestions and after Binkerd replied no, Shriver said, "Iguarantee Kokomo will shut down if the union comesin." Binkerd told Shriver he "can't say that to me," andShriver then replied, "Well Kokomo could too."For Respondent to meet the detailed particulars in thetestimony credibly rendered by Binkerd it behooved Re-spondent to either break down the account in cross-ex-aminationor by a reasonably specific series of denials byitsown witness, Shriver, of the employee's testimony,have the two versions meet head-on, leaving the determi-nation of the facts to be based on a credibility resolution.Respondent achieved neither-instead, Shriver couldmerely not recall an April conversation with Binkerd asthe latter had described, whereupon Respondent hadShriver describe how Binkerd had once come to him inApril and asked him about the Union, and so forth.Regarding the second conversation, Shriver at firstplaced it inApril,a month before its actual occurrencesometime in May after 23 May and was only able to cor-rect himself after Respondent counsel led him. Further,once again Respondent counsel did not meet the oppos-ingwitness' testimony head-on, that is, he did not askShriver to admit or deny Binkerd's account but insteadwent off in a different direction on his own asking Shriv-ermerely what the latter recalled concerning that con-versation.After Shriver stated only that Binkerd hadasked him whether there was a possibility the Companycould close and Shriver said he said there was a possibili-ty, counsel asked merely, "Anything else" and Shriverstated "no."Ifind that Binkerd's reasonably specific allegations inhis believably rendered accounts of both conversationswith Shriver called for some reasonable, specific re-sponses on Shriver's part by way of denial rather thanvague references to, for all that fairly appears, uncon-nected fragmented remembrances on Shriver's part of noprobative value as not demonstrated to be material toBinkerd's testimony. I therefore credit Binkerd's accountand find that Respondent, via Shriver, unlawfully inter-rogated Binkerd at his work area in mid-April 1984, and363that Respondent, also through Shriver, unlawfully threat-ened Binkerd with a plant closing if the Union came in,between 23 May and the end of that month, thereby vio-lating Section 8(a)(1) of the Act.6The finding of unlawful interrogation arises from thefact that the context for Shriver's questioning of Binkerd,who was not shown to be a known union supporter, indi-cates a hostility by Shriver towards union represenationmanifested by his ignoring Binkerd's polite refusal to dis-cuss the questioning during company time and followingBinkerd to his work station where he persistently contin-ued the interrogation-all in a locale where by dint ofhis superior position in the workplace Shriver's conductwas coercive. Furthermoreas discussedbelow,these isevidence that Shriver engaged in interrogation of otheremployees as well, and I do not believe Binkerd's re-sponse-vaguely attributing the need for union represen-tation to "safety concerns"-belies or negates any infer-ence he might have feared reprisal.Dora! Building Serv-ices,273NLRB 454 fn. 4 (1984). Cf.Crompton Co., 272NLRB 1121 (1984).The subsequent statement by Shriver to Binkerd thathe guaranteed that "Kokomo will shut down if the unioncomes in" was made against the background of earlierunlawful interrogation setting a plainly coercive contextfor theexpress threat of a loss of employment for all em-ployees should they vote the Union in-no ifs, ands, orbuts-and the effect of this threatened, unconditionalplant closing should the employees choose union repre-sentationwas not wholly ameliorated by Shriver'samendment that "Kokomo could too" (close). I find thethreat was a calculated interference with employee Sec-tion 7 rights.Donnelly Mfg.Co., 265 NLRB 1711 (1982),andWesternWaste Industries,274 NLRB 175 (1985). It isunderstandable why, as Binkerd testified, the words usedby Shriver, "I guarantee Kokomo will shut down if theunion comes in" would stick in his mind and, absentproof to the contrary, it is reasonable to presume this se-rious threat to employees' livelihood would be circulatedamong employees throughout the plant.RJR Archer,Inc.,274 NLRB 335, 336 (1985).2.Employee Broke and Supervisors Shriver andClineEmployee Mickey Broke testified that 2 weeks afterthe 26 Aprilmeeting inwhich themerit wage increasewas announced by Manager Huskins, he was at his workarea when one of his supervisors, Scott Shriver askedhim for his opinion concerning the Union. Broke, whohad 6 years' seniority, and was not shown to be a unionsupporter, testified as follows, "He [Shriver] asked mewhat my opinion was of the union, was I surprised. Itried not to commit myself. He stated that it wouldn't,between the union and the company, it wouldn't workand things could get pretty tough and there was a possi-bility that they could close their doors." Shriver did notrecall the above conversation, and testified he only re-called "a conversation with Mr. Broke about the union,"6Thisprepetition interrogation does not constitute objectionable con-duct. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDinwhich Respondent's 23 May letter, described above,was briefly discussed-Shriver asking Broke if he hadany questions and Broke replying no. Shriver was notasked to deny the details in Broke's account nor did hetake issue with Broke's testimony concerning Shriver'sflatdeclaration that it would not work between theCompany and the Union, things could get tough andpossibly "they" could close the doors. Shriver's conduct,I find,amountedto a continuation or repetition of his un-lawful interrogation of employee Binkerd, for the reasonsnoted above, and his linkage of a possible closing of theplant, as thingscould get tough because it would notwork between the Company and the Union clearly raisedthe spectre of a loss of employment should the Unionrepresent employees-a substantial interference with em-ployee rights under Section 7 of the Act as not shown tobe based on objective economic factors but merely theclearly implied result if the employees chose union repre-sentative. I therefore conclude on the basis of the above-cited authority that Shriver's conduct further violatedSection 8(a)(1) of the Act and also, occurring some 2weeks after 26 April and therefore after the petition-filing on 2 May constituted objectionable conduct.Broke also testified to being questioned about his feel-ings towards the Union 2 or 3 weeks after the 26 Aprilmeeting announcingthe merit pay raise, by another ofhis supervisors, Randy Cline-portions of which conver-sationare described above. During cross-examination,however, Broke corrected himself after reference to anaffidavit and placed the questioning by Cline in April.Broke stated that Supervisor Cline, who was in thearea inspectingtubes,while Broke was in his workarea-inspectionarea number 2-asked him what hisopinion was of the Union, and "what I found out." Hetestified thatCline asked him why he and employeescould not communicated with PlantManagerHuskingwithout outside interference. Broke expressed a noncom-mittalopinion, after which Cline said if it did not workbetween the Union and the Company did Broke notthink it was possible the Company could close the doors.Cline's accountunder questioningcoincides with Broke'sand Cline does not deny his reference to plant closing.On the surface, and given the further fact that the twowere long-time acquaintances, there is room for thebelief that the abovediscussionswere merely centeredaround the expression of possible effects of unionizationby Respondent's supervisor, particularly as Cline usedthe wordifand this Cline's conduct was lawful,Tri-CastInc.,274 NLRB 377 (1985). However, as has been notedbefore,such allegations are better evaluatedwhenviewed in the context of events.DonnellyMfg.Co.,supra, the dissent.Doingso, it is clear that Respondent, through the ac-tions of SupervisorShriver towards Binkerd and Broke,linked employee support for the Union with a plant clos-ing, adire flat out prediction which becamea recurrenttheme via Respondent'sotherwise permissible referenceto such possibility given economic postulatesin its letterto employees and the farless economicallyconnectedstatementsto employees by Shriver and Cline.It seemstome that whatever Respondent's intentions may havebeen to lawfully expressitspositionon employee repre-sentation as permitted by Section 8(c) of the Act, thatthe distinction between economically based possibilitiesof a plant closing-as reflected in the 23 May letter toemployees-and threats of reprisals-like or reflex-likeplant closings in the event of unionization became soblurred by supervision's conduct that it can fairly beconcluded that employees exercise of Section 7 rightswere unlawfully impeded. Respondent'spersistent andunwarranted questioning of its employees, accompaniedas it was by threats of a plant closing constituted coer-cive interrogation proscribed by Section 8(a)(1) of theAct.Rossmore House,269 NLRB 1176 (1984); andWest-ernWaste Industries,supra. I therefore conclude thatCline's questioning of Broke was unlawful interrogationinto an employee's union sentiments arising inthe contestof unlawful predictions of a plant closing if employeessecured the Union as their bargaining representative, vio-lations of Section 8(a)(1) of the Act.73.The representation electionIn view of the foregoing, including Respondent's un-lawful grant of a wage increase, interrogation of employ-ees,and threats of a plant closing should employeesselect union representation, viewed cumulatively createdan atmosphere in which a fair election could not be con-ducted. In such circumstances, especially where the elec-tion results were so close, I do not view the election asreflecting the free choice of the employees. Accordingly,itwill be recommended that the Charging Party's objec-tions be sustained in the respects noted above, that theelection be set aside, and that the case be remanded tothe Regional Director for the purpose of conducting asecond election.CONCLUSIONS OF LAW1.Respondent Company is an employerengaged incommerce as alleged.2.The Union is a labor organization as alleged.3.Respondent Company violated Section 8(a)(1) of theAct by granting employees a wage increase on 26 April1984 in order to dissuade them from supporting theUnion, by engaging in unlawful interrogation of employ-ees concerning their opinion and sentiments towards theUnion, and by threatening plant closure if employees se-lected the Union to represent them, as described herein-above.4.Respondent's conduct in connection with the an-nouncement and grant of the wage increase paid to em-ployees on 6 May and its unlawful interrogation of andthreats of plant closure communicated to employees fol-lowing the Union's filing of a representation petition inCase 25-RC-8036 on 2 May 1984 constituted objection-able conduct warranting that the results in the electionbe set aside and a new election conducted.REMEDYTo remedy the unfair labor practices found above, Re-spondent will be directed to cease and desist from engag-7These violations occurring prepetitlon do not therefore constitute ob-jectionable preelection penod conduct. KOKOMO TUBE CO.ing in suchconduct or like or related conduct and topost the attached notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Kokomo Tube Company, Peru, Indi-ana, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Granting employeesawage increaseto dissuadethem from seeking union representation.(b)Coercively interrogating employees about theirprotected union activities.(c)Threatening employees with plant closure if theemployees select the Union to represent them.(d) In any like or related manner interfering with, re-strainingor coercing its employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its facilities in Peru, Indiana, copies of thenotice attached hereto as "Appendix."9 Copies of saidnotice, on forms provided by the Relgional Director forRegion25, shall, after being duly signed by Respondent,be posted immediately upon receipt thereof, in conspicu-ous places, and be maintained for a period of 60 consecu-tive days thereafter. Reasonable steps shall be taken toinsure thatthe notices are not altered, defaced or cov-ered by any other material;(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.8 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posese If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "365(c)Nothing herein shall be construed as requiring Re-spondent to withdraw, cancel, or rescind the 26 April1984 wage increase.IT IS FURTHER RECOMMENDED that the results in theelection conducted on 22 June 1984 in Case 25-RC-8036be set aside and this case be severed from Case 25-CA-16543 and remanded to the Regional Director to conducta new election.APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Wi, WILL NOT coercively interrogate our employeesabout their protected union activities.WE WILL NOT threaten our employees with plant clos-ing if they choose United Steelworkers of AmericaAFL-CIO, CLC or any other labor organization as theircollective-bargaining agent.WE WILL NOTgrant employees a wage increase to dis-suade them from supporting the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the National LaborRelations Act.KOKOMOTUBE COMPANY